Citation Nr: 1542946	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a mental stress condition, has been submitted, and if so, whether the claim may be reopened.  

2. Entitlement to service connection for right breast condition, claimed as a cystic lesion or mass.  

3. Entitlement to service connection for a respiratory condition, claimed as sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

D. Rogers, Counsel  


INTRODUCTION

The Veteran served on active duty from December 2003 to July 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Although the issues of entitlement to service connection for a right breast condition claimed as a cystic lesion or mass and a respiratory condition claimed as sinusitis have not been certified to the Board for appellate consideration in the first instance, correspondence received from the Veteran on March 7, 2014, has been construed as a timely Notice of Disagreement with the January 2014 rating decision that denied entitlement to service connection for those disabilities.  See 38 C.F.R. § 20.201 (2014).

A review of the record shows that the Veteran has been diagnosed with multiple psychiatric disorders, to include depression and major depressive disorder.  Thus, to adequately reflect the claim, the issue has been rephrased accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2014, additional ongoing VA treatment records were associated with the Veteran's electronic claims file.  While the Veteran has not submitted a waiver of initial RO consideration of those records, remand for obtainment of a waiver is not necessary in this case as the Veteran's substantive appeal was filed in April 2014.  38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, where the Substantive Appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).   

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to service connection for an acquired psychiatric disorder claimed as a mental stress condition, a right breast condition claimed as a cystic lesion or mass and a respiratory condition claimed as sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for partner relational problems, claimed as a mental stress condition, was denied in a March 2007 rating decision; the Veteran did not appeal.

2. The evidence received since the March 2007 rating decision is neither cumulative nor redundant relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquire psychiatric disorder claimed as a mental stress condition.


CONCLUSIONS OF LAW

1. The March 2007 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder claimed as a mental stress condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a mental stress condition.

In March 2007, the RO denied entitlement to service connection for partner relational problems, claimed as a mental stress condition.  The RO noted that the Veteran received in-service behavioral health from November to December 2004 with diagnosis of acute situational stress.  The RO stated that the Veteran's current psychiatric diagnosis, partner relational problems, was not a mental disorder, disease, clinical disability or an actually disabling condition which was incurred in or caused or aggravated by her military service.  The Veteran did not perfect an appeal as to the denial of service connection for partner relational problems, claimed as a mental stress condition, and the decision is therefore final. 38 U.S.C.A. §§ 7104, 7105.

Since the March 2007 decision, additional information and evidence has been associated with the claims file for review, to include ongoing VA treatment records, the Veteran's lay statements relating any currently diagnosed acquired psychiatric disorder to sexual harassment by a supervisor and retaliation upon reporting the sexual harassment during service, and report of a December 2013 VA mental disorders examination showing a current diagnosis of major depressive disorder.  

The Veteran's lay contentions in support of her claim are considered credible at this stage of the analysis, and her recent statements of record represent a more detailed exposition of her lay contentions than were of record at the time of the prior final denial.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, report of the December 2013 VA mental disorders examination shows the presence of a currently diagnosed psychiatric disorder which may have been incurred in or aggravated by incidents that occurred during the Veteran's active military service or that may be proximately due to or aggravated by her service-connected orthopedic disabilities.

In short, the above evidence was added to the record subsequent to the prior final rating decision, relates to an unestablished fact necessary to substantiate the claim (i.e., a current disability and a link between a current disability and service and/or service-connected disability), is not merely cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.  For these reasons, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a mental stress condition, is considered reopened on the basis of the receipt of new and material evidence, and to that extent only the appeal is granted at this juncture.  38 C.F.R. § 3.156(a).  For reasons described below, however, additional development is needed on remand before a final Board disposition can be made on the merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a mental stress condition, is reopened.  


REMAND

Having reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder claimed as a mental stress condition, the Board must now determine whether the reopened claim may be granted on the merits.  The Board finds that further development of the record is needed before the claims on appeal may be adjudicated.

Acquired Psychiatric Disorder

The Veteran contends that she has an acquired psychiatric disorder, claimed as a mental stress condition, due to sexual harassment and hazing that occurred during her first deployment to Iraq in late 2004.  In her February 2014 Notice of Disagreement, she indicated that she was sexually harassed by her supervisor and retaliated against when she reported it with a low score on performance evaluation and was forced into psychotherapy, being disarmed in a warzone, and duty change from Security Forces to picking up water bottles of urine discarded along the base perimeter as she was told that she needed to busy work to do while going to therapy.  She stated that she continues to battle depression to this day due to her experiences in Iraq.

At the outset, the Board notes that the Veteran's service personnel records have not yet been requested or associated with the claims file for review.  As her service personnel records may provide additional information surrounding the Veteran's alleged experiences during service, her complete service personnel records must be obtained and associated with the claims file for review.  

The Veteran's service treatment records show that she complained of sleep difficulty due to her roommate and an inability to stay awake while on post in October 2004.  A subsequent October 2004 service treatment note contains notation of "concern with management plan" and "follow-up on sleep adequacy."  In November 2004, the Veteran presented as a walk-in at the behavioral health clinic with complaints of feeling "depressed, stressed out" related to a 6 week history of conflict with her co-workers and supervisors.  Her reported symptoms included increased irritability and anger, sad mood, withdraw from others, and decreased sleep and appetite.  She admitted to incidents of homicidal ideation towards others without any specific plan or intent.  Her military disciplinary history included minor administrative action, but no Article 15's.  Diagnosis was adjustment reaction, mixed emotional with note to rule out dysthymic disorder.  It was recommended that the Veteran be taken off weapons bearing duty and that she return to complete evaluation and develop a treatment plan.  The Veteran returned to the behavioral health clinic for 2 follow-up visits in November 2004 for review of her interactions with leadership and continued coaching on assertive communication and coping with work stressors.  Psychological screening measure OQ-45 was completed with a total score in the clinically distressed range (90).  Diagnosis on both occasions was acute situational stress.  Restricted duty was continued until December 1, 2004, at which time the Veteran was reported to be responding to interactions with leadership in a more effective manner.  Diagnosis was acute situational stress, improved, and the Veteran was returned to normal flight duty, weapons bearing.  

During VA mental disorders examination in February 2007, the examiner indicated that no psychological testing was carried out or indicated.  He diagnosed partner relational problem to reflect the Veteran's marital problems at the time of examination.  He stated that marital problems began while the Veteran was on active duty when her husband was unfaithful approximately 2 weeks after they were married and had been ongoing ever since.  He indicated that pertinent symptoms included marital problems and a depressed mood as recently as 4 to 6 months prior.  

The Veteran's current psychiatric diagnoses include major depressive disorder, mild, recurrent (see report of December 2013 VA Mental Disorders examination) and depression (see VA treatment note dated December 30, 2013).  

Although the December 2013 VA examiner provided a medical etiological opinion that weighs against the claim, the Board finds that it is inadequate for the purpose of deciding the claim.  

Specifically, as to the Veteran's currently diagnosed major depressive disorder, the examiner explained that the Veteran was experiencing a wide range of depressive symptoms; including diminished mood, loss of pleasure in previously enjoyed activities, fatigue, sleep disturbances, and feelings of worthlessness.  She stated that this constellation of symptoms is most consistent with a diagnosis of Major Depressive Disorder, which by definition, is episodic in nature such that individuals typically experience periods of remission even in the absence of mental health intervention.  The examiner stated that although it is difficult to diagnose retrospectively, she strongly suspects in light of the Veteran's self-reported developmental/social history and characterological features that the Veteran likely experienced depressive symptoms prior to military service.  The examiner stated that evidence of pre-military mental health issues is corroborated by the Veteran's self-report of such in a service treatment note dated November 23, 2004.

In that regard, the Board notes that report of the Veteran's medical history and physical examination for enlistment in September 2003 shows that she denied any prior psychiatric history and clinical psychiatric evaluation was reported as normal.  As such, the presumption of soundness is applicable in this case.  To rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, the December 2013 examiner did not use the correct legal standard in determining that the Veteran's preexisted service, nor did provide any opinion as to whether it was aggravated by service.  Once VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, the December 2013 examiner did not provide an opinion as to whether the Veteran's major depressive disorder is proximately due to or aggravated by her service-connected disabilities.  In that regard, the examiner indicated that medical diagnoses relevant to the understanding or management of the Veteran's diagnosed major depressive disorder included her self-reported knee and foot pain.  The examiner stated that the Veteran's clinical presentation at the time of examination was affected most significantly by her current psychosocial situation, which included her unemployment.  The examiner opined that without the structure and predictability of a job, the Veteran's symptoms become more prominent.  She stated that it would actually be therapeutic for the Veteran to secure a job.  In that regard, during an earlier December 2013 VA Gulf War general medical examination, the Veteran indicated that she left her last place of employment at a commissary due to difficulty standing for hours.  In her August 2014 application for TDIU, she stated that she left her most recent employment at a commissary, at least in part, due to her service-connected knee disability.  Thus, the Board finds that obtainment of a medical opinion addressing the issue of service connection for an acquired psychiatric disorder on a secondary basis is warranted.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, VA treatment records were most recently obtained and associated with the claims file for review in October 2014.  Ongoing VA treatment records, if any, must therefore be obtained from the Atlanta VAMC dating since October 2014. 

Right Breast and Respiratory Conditions

A remand is needed in order for the AOJ to issue the Veteran a Statement of the Case (SOC) on the matters of entitlement to service connection for a right breast condition claimed as a cystic lesion or mass and a respiratory condition claimed as sinusitis.  As was described in the Introduction, the Veteran timely disputed the denial of her claims for service connection for right breast and sinusitis conditions in the January 2014 rating decision.  A SOC pertaining to these issues has not been issued to the Veteran.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  

Accordingly, the case is REMANDED for the following action:

1. Obtain from any appropriate records repositories the Veteran's complete service personnel records, to include any records of administrative reprimands, counseling memorandums and performance evaluations, and reports of medical history and examination for separation and associate them with the claims file for review.  The Veteran's maiden and married last names should be included in all requests for her service personnel records.  

Also request any ongoing relevant VA medical and psychiatric treatment records from the Atlanta VA Health Care System dating since October 2014.  

All records requests and responses received must be documented in the claims file and all pertinent follow-up must be undertaken.  If any Federal records cannot be obtained for any reason, notify the Veteran and her representative and (a) identify the specific records that are unable to obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2. Refer the claims file to the examiner who conducted the December 2013 VA mental disorders examination, or if she is unavailable to a psychologist or psychiatrist to provide an addendum opinion for clarification of the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  The claims file, to include any relevant electronic records contained in Virtual VA and VBMS, and a copy of this REMAND must be reviewed by the examiner and notation that such review has occurred must be documented in the report.  If it is determined that a new VA examination is necessary it should be conducted.

The examiner is requested to provide medical opinions that address the following:

(a) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that the Veteran's claimed acquired psychiatric disorder, currently diagnosed as major depressive disorder, recurrent, pre-existed the Veteran's active service.  Please provide a complete explanation for the opinion. 

(b) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing acquired psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during service; or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion and specifically address the Veteran's contentions documented in her February 2014 Notice of Disagreement and her April 2014 Substantive Appeal (VA Form 9) to the effect that her current psychiatric symptoms, to include depression, are related to sexual harassment and hazing that occurred during her first deployment to Iraq in 2004.  

(c) If not, opine whether such condition at least as likely as not (a probability of 50 percent or greater) began in or is related to service, to include sexual harassment and hazing incidents that allegedly occurred during her first deployment to Iraq in 2004.  

(d) Finally, the examiner should opine whether the Veteran's currently diagnosed acquired psychiatric disorder is at least as likely as not proximately due to or aggravated by her service-connected disabilities, to include any functional limitations resulting from her service-connected disabilities.

A complete rationale for all opinions expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should address the Veteran's contentions.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why. 

3. Upon completion of the action above and any additional development deemed appropriate, review the examination report to ensure that it addressees the questions presented. Any inadequacies should be addressed prior to recertification to the Board.

4. Issue a statement of the case (SOC) to the Veteran and her representative regarding her claims for service connection for a right breast condition claimed as a cystic lesion or mass and a respiratory condition claimed as sinusitis.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning the claims.  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

5. Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the claim for service connection for an acquired psychiatric disorder claimed as a mental stress condition.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


